ORDER

PER CURIAM.
AND NOW, this 16th day of February 2012, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set *769forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner, is:
Does an inmate’s mandamus action that seeks (i) an order compelling a protho-notary to accept a previously rejected civil complaint for filing, and (ii) an award of money damages for alleged physical and mental suffering supposedly caused by the prothonotary’s actions, address “the effects of actions by a government party on the life of an inmate confined in prison” so as to constitute “prison conditions litigation” as that term is defined in § 6601 of the Pennsylvania Prison Litigation Reform Act, 42 Pa.C.S. § 6601, et seq. (“PLRA”), thereby subjecting the action to dismissal pursuant to the “three strikes” rule of 42 Pa.C.S. § 6602(f)?
The issue will be SUBMITTED on briefs.